DETAILED ACTION
This office action is in response to application filed on 7/13/2021.
Claims 1 – 18 are pending.
Priority is claimed as CON of 16/673952 (USPAT 11113107), which is CON of 15/728492 (USPAT 10489497), which is CIP of 14/838351 (USPAT 9811379), which further claims priority to provisional application 62/169550 (filed on 6/1/2015).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11113107. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are just broader variant of the claimed limitations of the parent patent.
Claims 1 – 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No.10489197. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant application are just broader variant of the claimed limitations of the parent patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al (US 20120005683, hereinafter Bower), in view of Kuffner JR et al (US 20150185729, hereinafter Kuffner).

As per claim 1, Bower discloses: A system, comprising: 
a receiver to receive a task, the task including a portion of an algorithm and including a task power level; (Bower [0025]: the data processing jobs themselves may be specified by a job identifier, a job description, required data processing resource… power consumption targets.)
a circuit including a circuit power level; (Bower [0025]: The power performance information (208) includes power consumption at a number of power conservation states for each computer in the data center that executes data processing jobs; Table 1 and [0026]: Each record in Table 1 represents power information for one of the computers in the data center. Each record of Table 1 includes the identifier (in the `Computer ID` column) of the computer whose power information is represented by the record, as well as power consumption at a number of operational power conservation states for each computer whose power consumption information is represented in Table 1; [0004]: computer system typically include… processors.)
and a first software to identify the circuit; and a second software to assign the task to the circuit in order to reduce a total power. (Bower [0028]: Some embodiments schedule data processing jobs in dependence upon power performance information so that power consumption is optimized across the data center, that is, across computers in the data center that execute data processing jobs. In the method of FIG. 2, scheduling (204) includes scheduling (230) a job for execution only upon a computer in the data center that provides, as among all the computers in the data center available to execute the job at a particular time, a lowest power consumption at a selectable power state that is known to satisfy the performance requirements of the job.)

Bower did not explicitly disclose:
wherein the task including a task precision;
wherein the circuit include a circuit precision;
wherein the circuit precision is greater than the task precision.

Kuffner teaches:
wherein the task including a task precision; wherein the circuit include a circuit precision; wherein the circuit precision is greater than the task precision. (Kuffner [0029] – [0032])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kuffner into that of Bower in order to have the task including a first precision; wherein the ALU including a second precision; wherein assign the task to the ALU having the second precision that is greater than the first precision. Assign tasks to resources based on the precision requirement of the task and the precision data of the respective resource is commonly known and used resource allocation technique, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 2, Bower and Kuffner further teach:
The system according to claim 1, wherein the circuit is drawn from a set including a processor, an circuit on a host computer, an circuit on a network computer, a General-Purpose Computing on Graphics Processing Unit (GPGPU) on the host computer, a GPGPU on the network computer, a Field Programmable Gate Array (FPGA) on the host computer, a FPGA on the network computer, a System-on-a-Chip (SoC) on the host computer, a SoC on the network computer, a Tensor Processing Unit (TPU) on the host computer, a TPU on the network computer, and an In-Storage Computing (ISC) processor on a storage device. (Bower [0004]: computer system typically includes… processors.)

As per claim 3, Bower and Kuffner further teach:
The system according to claim 1, wherein the circuit further includes a second circuit power level. (Tan page 618, second to last paragraph: “Heterogeneous multi-core architectures, such as ARM big.LITTLE, combine power-efficient simple cores with power-hungry complex cores on the same chip in addition to multiple frequency levels per cluster of cores. Heterogeneity enables better match between application requirements and computation capabilities, and achieves substantially improved energy-efficiency”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Tan into that of Bower and Kuffner in order to have the circuit further includes a second circuit power level. Tan teaches the concept of big little core is commonly known and used in the field for power efficient processing, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 4, Bower and Kuffner further teach:
The system according to claim 3, wherein the second circuit power level is associated with a second circuit precision supported by the circuit. (Tan page 618, second to last paragraph: “Heterogeneous multi-core architectures, such as ARM big.LITTLE, combine power-efficient simple cores with power-hungry complex cores on the same chip in addition to multiple frequency levels per cluster of cores. Heterogeneity enables better match between application requirements and computation capabilities, and achieves substantially improved energy-efficiency”.)

As per claim 9, it is the method variant of claim 1 and is therefore rejected under the same rationale.

As per claim 14, it is the non-transitory storage medium variant of claim 1 and is therefore rejected under the same rationale.

Claim(s) 6, 7, 11, 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower and Kuffner, and further in view of Liland et al (US 20150135182, hereinafter Liland).

As per claim 6, Bower and Kuffner did not teach:
The system according to claim 1, wherein the circuit supports parallel execution of multiple tasks
However, Liland teaches:
The system according to claim 1, wherein the circuit supports parallel execution of multiple tasks. (Liland [0007]: a processor comprising a plurality of parallel lanes for parallel processing of sets of threads, each lane comprising a plurality of pipelined stages the pipelined stages of each lane being operable top process instruction from the sets of threads.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Liland into that of Bower and Kuffner in order to have the circuit supports parallel execution of multiple tasks. It is commonly known in the field that modern processors can include processors that can support parallel execution of tasks, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 7, the combination of Bower, Kuffner and Liland further teach:
The system according to claim 6, wherein: the receiver is configured to receive a second task, the second task including a second portion of the algorithm and including a second task power level and a second task precision; the second software includes a task selector to select the task and the second task; and the second software is configured to assign the task and the second task to the circuit. (Liland [0007]: the scheduling logic being operable to identify that one of the sets of threads being processed is to be split into a plurality of sub-sets of threads and to schedule at least two of the plurality of sub-sets of threads for processing by different pipelined stages concurrently.)

As per claim 11, it is the method variant of claim 6 and is therefore rejected under the same rationale.
As per claim 12, it is the method variant of claim 7 and is therefore rejected under the same rationale.
As per claim 16, it is the non-transitory storage medium variant of claim 6 and is therefore rejected under the same rationale.
As per claim 17, it is the non-transitory storage medium variant of claim 7 and is therefore rejected under the same rationale.

Claim(s) 8, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower, Kuffner and Liland, and further in view of Du et al (US 20080201716, hereinafter Du).

As per claim 6, the combination of Bower, Kuffner and Liland did not teach:
The system according to claim 7, wherein: the circuit supports a register large enough to contain data for the first task and the second task; and the second software is configured to store data for the first task and the second task in the register for the circuit.
However, Liland teaches:
The system according to claim 7, wherein: the circuit supports a register large enough to contain data for the first task and the second task; and the second software is configured to store data for the first task and the second task in the register for the circuit. (Du [0006])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Du into that of Bower, Kuffner and Liland in order to have the at least one ALU supports a register large enough to contain data for each of the at least two tasks; and the assignment module is operative to store data for each of the at least two tasks in the register for the at least one ALU. Du has shown that the claimed limitation is merely commonly known parts of a parallel processor, such as the one as shown by Liland, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
As per claim 13, it is the method variant of claim 8 and is therefore rejected under the same rationale.
As per claim 18, it is the non-transitory storage medium variant of claim 8 and is therefore rejected under the same rationale.

Allowable Subject Matter
Claims 5, 10 and 15 would be allowable if rewritten to overcome the rejection(s) under Non-statutory, obviousness type double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196